Citation Nr: 1634248	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  12-09 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for chronic left scapular sprain (claimed as thoracic spine injury).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran had honorable active duty service from October 2003 to March 2009.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran submitted a July 2010 magnetic resonance imaging (MRI) of the thoracic spine conducted at the VA Medical Center (VAMC) in Detroit.  This is the only VA treatment record in the electronic files.  As it appears the Veteran may be getting treatment through VA, his complete record of treatment must be obtained on remand.  The Veteran should also be asked to identify any non-VA providers who have treated his service-connected chronic left scapular sprain (claimed as thoracic spine injury) since March 2009.

The May 2010 rating decision that is the subject of this appeal granted service connection for chronic left scapular sprain (claimed as thoracic spine injury) and assigned a 10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237, effective March 21, 2009.  The Veteran was examined in January 2012 and December 2012, but almost four years have elapsed since the most recent examination.  Since the most recent examination, the Veteran has also applied for VA vocational rehabilitation which could suggest a worsening of his service-connected disability.  Remand is needed for a more contemporaneous VA examination to ascertain the current severity of the service-connected chronic left scapular sprain (claimed as thoracic spine injury).  Vocational rehabilitation records should also be obtained.  

Review of the VBMS file indicates that a compact disc was received on April 14, 2016.  It is unclear who submitted this compact disc and what the compact disc contained.  What is clear is that the compact disc was password protected and that because of this, the contents were not scannable.  On remand, the RO should retrieve the compact disc, including any submission-related packaging, and then ask the submitting party to retrieve the information from the compact disc, to include either via resubmission or submission via paper.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete record of treatment from the Detroit VAMC.

2.  Make the VA vocational rehabilitation records available for review during the course of this appeal by either associating copies of the records with the electronic claims file or by associating any paper vocational rehabilitation file with this file.  

3.  Ask the Veteran to identify any non-VA providers who have treated his service-connected chronic left scapular sprain (claimed as thoracic spine injury) since March 2009.  

4.  Retrieve the compact disc submitted on April 14, 2016, including any submission-related packaging, and when that action is completed, ask the submitting party to retrieve the information from the compact disc, to include either via resubmission or submission via paper.  

5.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected chronic left scapular sprain (claimed as thoracic spine injury).  The electronic files should be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  All symptomatology associated with the service-connected chronic left scapular sprain (claimed as thoracic spine injury) disability should be identified.  

Range of motion testing should be undertaken.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

6.  After undertaking the development above and any additional development deemed necessary, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



